DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
Claims 1-29 and 31 are pending. Claims 4 and 5 are withdrawn. Claims 1-3, 6-29 and 31 are presented for examination.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 6-29 and 31 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. In particular, the claims still fail to comply with the written description requirement as they allow for comparison of the wear of any one or more layers of the coated component against a completely uncoated product. However, the original disclosure only supports the comparison of wear for the composite product comprising all the layers against an uncoated product. For example, the claim language allows for the comparison factor to be indicative of a comparison against the wear of a primer layer to 0.1 microns in depth (which is already below a first and second coating layer that would require a certain amount of time to wear to just arrive at the primer layer) against a completely uncoated product. This type of comparison is not supported by the original disclosure. Rather, the original disclosure is simply a comparison against the wear of a completely coated component vs a completely uncoated component.
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

1.	Claims 1-3, 6-29 and 31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	Independent claims 1, 14, 23 and 31 recite “the comparison factor being indicative of a first amount of time during which a portion of one or more of the first coating layer, the second coating layer, or the primer layer wears to a first depth divided by a second amount of time during which a portion of the oilfield operational component without the first coating layer, the second coating layer, and the primer layer wears to a second depth equal to the first depth”. This limitation is not supported by the original disclosure. As currently claimed, the comparison factor allows a comparison against the wear of any one or more layers of the coated product and an uncoated product. This new recitation is not supported by the original disclosure. The original disclosure provides that the comparison factor is indicative of a first amount of time during which the fully coated component (and not any one or more specific layers) wears to a certain depth compared against the same component with no coating at all, which is different from what is now claimed. Therefore, claims 1, 14, 23 and 31 fail to comply with the written description requirement. Claims 2, 3, 6-13, 15-22 and 24-29 depend from either claim 1, 14, or 23 and fail to comply with the written description requirement for the same reasons.   

Conclusion
	Claims 1-29 and 31 are pending. 
Claims 4 and 5 are withdrawn. 
Claims 1-3, 6-29 and 31 are rejected.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S WALTERS JR whose telephone number is (571)270-5351. The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT S WALTERS JR/
July 20, 2022Primary Examiner, Art Unit 1717